Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mike McKee on March 24th, 2021.

The application has been amended as follows: 
(Currently Amended) A cosmetic product for care of keratin fibers comprising
(i)	a bag comprising at least one sealed chamber, wherein the sealed chamber comprises at least one wall of one water-soluble film comprising a polyvinyl alcohol/polyvinyl acetate copolymer, and
(ii)	a conditioner composition which is in the sealed chamber of the bag, wherein the conditioner composition comprises


0 to 70 weight percent of caprylic acid/capric acid triglyceride;
4 weight percent of cetyl PEG/PPG-10/1 dimethicone; 
2 to 4 weight percent of PEG-10 olive glyceride;
0 to 10.5 weight percent of lauryl alcohol;
0 to 8.5 weight percent of myristyl alcohol; 
0 to 11 weight percent of quaternium-87, propylene glycol;
0 to 4 weight percent of quaternium-26, propylene glycol;
0 to 4 weight percent of bis-ethyl(isostearylimidazoline) isostearamide; and
5 to 10 weight percent of water;
wherein each weight percent is based on a total weight of the conditioner composition and the total weight equals 100 weight percent.
2.	(Currently Cancelled) 


3.	(Currently Amended) The product according to claim 1, wherein 
(ia)	the water-soluble film, based on the total weight, includes at least about 50% of the polyvinyl alcohol/polyvinyl acetate copolymer

4.	(Currently Amended) The product according to claim 1, wherein 

(iaa)	a first polyvinyl alcohol/polyvinyl acetate copolymer and
(iab)	a second polyvinyl alcohol/polyvinyl acetate copolymer, which is different from the first vinyl alcohol/vinyl acetate copolymer (iaa).

5.	(Currently Amended) The product according to claim 1, wherein the water-soluble film further comprises

optionally chosen from the group of hydroxypropyl starches.

6.	(Currently Cancelled) 


7.	(Currently Cancelled) 


8.	(Currently Amended) The product according to claim 1, wherein the conditioner composition, which is provided in the sealed chamber of the bag further comprises
(iib)	at least one fatty ingredient from the group of octan-1-ol, decan-1-ol, dodecan-1-ol and tetradecan-1-ol.

9.	(Currently Amended) The product according to claim 1, wherein the conditioner composition, which is provided in the sealed chamber of the bag further comprises an additional
(iib)	C8-C30 fatty acid triglyceride[[s]] of the general formula (F1)

    PNG
    media_image1.png
    142
    118
    media_image1.png
    Greyscale
	(F1)
where
Ra, Rb, Rc	independently of one another stand for a saturated or unsaturated, branched or unbranched C7-C29 alkyl group.

10.	(Currently Amended) The product according to claim 1, wherein the conditioner composition, which is provided in the sealed chamber of the bag further comprises 
(iib)	at least one fatty ingredient from the group of C8-C14 fatty acid triglycerides of general formula (F1)

    PNG
    media_image1.png
    142
    118
    media_image1.png
    Greyscale
	(F1)
where
Ra, Rb, Rc	independently of one another stand for a saturated unbranched C7-C13 alkyl group.

11.	(Currently Cancelled) 

12.	(Currently Cancelled) 


13.	(Previously Presented) A method for care and conditioning of hair, wherein a cosmetic product according to claim 1 is mixed with water, applied to the hair and rinsed out after a treatment time of from about 10 seconds to about 10 minutes.

14.	(Currently Amended) The product according to claim 1, wherein 
(ia)	the water-soluble film, based on the total weight, includes at least about 85 wt% of the polyvinyl alcohol/polyvinyl acetate copolymer

15.	(Currently Cancelled) 

16.	(Currently Cancelled) 

17.	(Currently Cancelled) 

18-19.	(Previously Cancelled) 

20.	(Currently Cancelled) 








21. (Currently Cancelled) 













22. (Currently Amended) A cosmetic product for care of keratinic fibers comprising
(i)	a bag comprising at least one sealed chamber, wherein the sealed chamber comprises at least one wall of one water-soluble film comprising a polyvinyl alcohol/polyvinyl acetate copolymer, and
(ii)	a conditioner composition which is in the sealed chamber of the bag, wherein the conditioner composition consists of:



	0 to 70 weight percent of caprylic acid/capric acid triglyceride;

2 to 4 weight percent of PEG-10 olive glyceride;
0 to 10.5 weight percent of lauryl alcohol;
0 to 8.5 weight percent of myristyl alcohol; 
0 to 11 weight percent of quaternium-87, propylene glycol;
0 to 4 weight percent of quaternium-26, propylene glycol;
0 to 4 weight percent of bis-ethyl(isostearylimidazoline) isostearamide;
10 weight percent of water;
0.05 weight percent of citric acid;
0.5 weight percent of trideceth-12; and
a balance of dipropylene glycol, 
wherein each weight percent is based on a total weight of the conditioner composition and the total weight equals 100 weight percent.
23. (New)  The product according to claim 1 comprising 30 to 68 weight percent of the caprylic acid/capric acid triglyceride; 1.5 to 2.5 weight percent of lauryl alcohol and 1.5 to 3 weight percent of myristyl alcohol.

24. (New)  The product according to claim 1 comprising 46 to 60 weight percent of the caprylic acid/capric acid triglyceride; 2.5 to 10.5 weight percent of lauryl alcohol and 3 to 8.5 weight percent of myristyl alcohol.

25. (New) The product according to claim 22 wherein
the caprylic acid/capric acid triglyceride is present in an amount of 68 weight percent;
the PEG-10 olive glyceride is present in an amount of 4 weight percent;
the lauryl alcohol is present in an amount of 2.5 weight percent; and
the quaternium-87, propylene glycol is present in an amount of 11 weight percent.


26. (New) The product according to claim 22 wherein
the PEG-10 olive glyceride is present in an amount of 4 weight percent;
the lauryl alcohol is present in an amount of 1.5 weight percent; and


27. (New) The product according to claim 22 wherein
the caprylic acid/capric acid triglyceride is present in an amount of 70 weight percent;
the PEG-10 olive glyceride is present in an amount of 2 weight percent;
the myristyl alcohol is present in an amount of 3 weight percent; 
the quaternium-26, propylene glycol is present in an amount of 4 weight percent; and
the bis-ethyl(isostearylimidazoline) isostearamide is present in an amount of 4 weight percent.

28. (New) The product according to claim 22 wherein
the caprylic acid/capric acid triglyceride is present in an amount of 30 weight percent;
the PEG-10 olive glyceride is present in an amount of 4 weight percent;
the lauryl alcohol is present in an amount of 2.5 weight percent; 
the myristyl alcohol is present in an amount of 1.5 weight percent; 
the quaternium-87, propylene glycol is present in an amount of 11 weight percent; and
the bis-ethyl(isostearylimidazoline) isostearamide is present in an amount of 4 weight percent.

29. (New) The product according to claim 22 wherein
the caprylic acid/capric acid triglyceride is present in an amount of 60 weight percent;
the PEG-10 olive glyceride is present in an amount of 4 weight percent;
the lauryl alcohol is present in an amount of 5.5 weight percent; and
the quaternium-87, propylene glycol is present in an amount of 11 weight percent.

30. (New) The product according to claim 22 wherein
the PEG-10 olive glyceride is present in an amount of 4 weight percent;
the lauryl alcohol is present in an amount of 10.5 weight percent; and
the quaternium-87, propylene glycol is present in an amount of 11 weight percent.



the caprylic acid/capric acid triglyceride is present in an amount of 55 weight percent;
the PEG-10 olive glyceride is present in an amount of 2 weight percent;
the myristyl alcohol is present in an amount of 3 weight percent; 
the quaternium-26, propylene glycol is present in an amount of 4 weight percent; and
the bis-ethyl(isostearylimidazoline) isostearamide is present in an amount of 4 weight percent.

32. (New) The product according to claim 22 wherein
the caprylic acid/capric acid triglyceride is present in an amount of 46 weight percent;
the PEG-10 olive glyceride is present in an amount of 4 weight percent;
the lauryl alcohol is present in an amount of 2.5 weight percent; 
the myristyl alcohol is present in an amount of 8.5 weight percent; and
the quaternium-87, propylene glycol is present in an amount of 11 weight percent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims as amended reflect a narrow concept of specific polyvinyl alcohol/polyvinyl acetate copolymer water soluble film which comprises a conditioner for keratinous fibers comprising specific cetyl PEG/PPG-10/1 dimethicone, PEG-10 olive glyceride, water and additional ingredients which must equal 100% weight percent. The additional independent claim requires, the ingredients above and further ingredients such as citric acid, trideceth sulfate and a balance of dipropylene glycol with a restrictive “consisting of” transitional phrase for the condition formulation. 
The prior art of record amounts to picking and choosing through a plethora of ingredients to arrive at applicant’s composition, one that involves improper hindsight reasoning to establish a case of prima facie obviousness. Moreover, applicant has shown, in his working examples, dissolution properties with respect to his formulation. Therefore, in light of the distinctions provided herein, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMINA KAHN can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761